Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to Applicant’s remarks received on June 1, 2022.
3.	Claims 1-3 are pending in this application.
Priority
5.   	 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2012-0038870, filed on April 16, 2012; Application No. KR 10-2012-0066606, filed on June 21,2012; Application No. KR 10-2012-0067925, filed on June 25, 2012; Application No. KR 10-2012-0071933, filed on July 2, 2012; Application No. KR 10-2012-0077012, filed on July 16, 2012; Application No. KR 10-2012-0108925, filed on September 28, 2012; Application No. KR 10-2012-0112598, filed on October 10, 2012; and Application No. KR 10-2013-0041862, filed on April 16, 2013.
6. 	Applicant’s claim for the benefit of a prior-filed application No. PCT/KR2013/003204, filed on April 16, 2013, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
7.	This application discloses and claims only subject matter disclosed in prior application no 14/391,061, filed on October 7, 2014, and prior application no. 16/784,714, filed on February 7, 2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. 

Terminal Disclaimer
8.	The terminal disclaimer filed on June 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,958,919 B2 and U.S. 10,602,160 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
9.	The information disclosure statement (IDS) submitted on May 16,2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
10.	Claims 1-3 are allowed.
11.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Chen(US 2013/0182755 A1) fails to teach or reasonable suggest the features of:
	“wherein the slice header of the second picture includes reference picture information indicating whether the decoded first picture is a reference picture,
 	wherein the decoded first picture is marked as a reference picture in the DPB, and then whether the decoded first picture marked as a reference picture is a reference picture or a non-reference picture is determined based on the reference picture information, and the decoded first picture marked as a reference picture is marked as a non-reference picture in a case that it is determined that the decoded first picture is a non-reference picture based on the reference picture information included in the slice header of the second picture, 
wherein the parsing module parses a transmission unit header of a transmission unit for the first picture, and the transmission unit header does not comprise flag information indicating whether the transmission unit for the first picture is a non-reference picture or a reference picture”, along with all of the other limitations as recited in claim 1.

Independent claim 3 recites a non-transitory computable-readable medium comprising similar limitations as claim 1, therefore, claim 5 is allowed for similar reasons.

With regards to independent claim 2, the closest prior art of record Chen(US 2013/0182755 A1) fails to teach or reasonable suggest the features of:
“wherein the slice header of the second picture includes reference picture information indicating whether the first picture is a reference picture, 2Application No. 17/144,409Docket No.: 498195-9031-US03 Remarks dated June 1, 2022 Response to Final Office Action dated April 12, 2022 
wherein the first picture is marked as a reference picture, and the reference picture information included in the slice header of the second picture is encoded based on whether the first picture marked as a reference picture is a reference picture or a non-reference picture, 
wherein the first picture marked as a reference picture is marked as a non-reference picture in a case that the reference picture information is determined to indicate that the first picture is determined to be a non-reference picture, 
wherein the parsing module parses a transmission unit header of a transmission unit for the first picture, and the transmission unit header does not comprise flag information indicating whether the transmission unit for the first picture is a non-reference picture or a reference picture”, along with all of the other limitations as recited in claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482